AMERICAN INDEPENDENCE FUNDS TRUST Stock Fund International Equity Fund Intermediate Bond Fund Class A Class C Supplement dated March 18, 2009 to the Prospectus dated March 2, 2009 Please replace the Fees and Expenses table for the Stock Fund on page 5 with the following : FEES AND EXPENSES These tables are intended to help you understand the various costs and expenses you will pay as a shareholder in the Fund. These tables do not reflect charges that may be imposed in connection with an account through which you hold Fund shares. A broker dealer or financial institution maintaining an account through which you hold Fund shares may charge separate account, service or transaction fees on the purchase or sale of Fund shares that would be in addition to the fees and expenses shown here. SHAREHOLDER FEES (fees paid directly from your investment) Class A Shares Class C Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 % None Maximum deferred sales charge (as a percentage of the Net Asset at purchase) None (1 ) 1.00 %(4) ANNUAL FUND OPERATING EXPENSES Management Fee 1.00 % 1.00 % Distribution (12b-1) and Service Fees 0.50 % 1.00 % Other Expenses(2) 0.37 % 0.37 % Total Annual Fund Operating Expenses Before Reductions 1.87 % 2.37 % Expense Reductions(3) 0.38 % 0.38 % Total Annual Fund Operating Expenses After Reductions 1.49 % 1.99 % (1) Class A shares that are purchased at NAV in amounts of $1,000,000 or more will be assessed a 1.00% Contingent Deferred Sales Charge (CDSC) if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Other Expenses are based on estimated amounts for the current fiscal year and include expenses incurred from acquired fund fees and expenses, which do not exceed more than 0.01% of average net assets of the fund. (3) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2010 in order to keep the Total Annual Fund Operating Expenses at 1.49% and 1.99% for the Class A and Class C Shares respectively. This reduction lowers the expense ratio and increases overall returns to investors. (4) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. EXAMPLE Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvested all dividends and distributions. This is only an example; actual expenses may be different. 1Year 3 Years 5 Years 10 Years Class A Shares $ 718 $ 1,094 $ 1,495 $ 2,610 Class C Shares - No Redemption $ 202 $ 703 $ 1,231 $ 2,677 - With Redemption $ 305 $ 703 $ 1,231 $ 2,677 Please replace the Fees and Expenses table for the International Equity Fund on page 15 with the following: ANNUAL FUND OPERATING EXPENSES Management Fee 0.81 % 0.81 % Distribution (12b-1) and Service Fees 0.50 % 1.00 % Other Expenses(2) 0.31 % 0.31 % Total Annual Fund Operating Expenses Before Reductions 1.62 % 2.12 % Expense Reductions(3) 0.03 % 0.03 % Total Annual Fund Operating Expenses After Reductions 1.59 % 2.09 % (1) Class A shares that are purchased at NAV in amounts of $1,000,000 or more will be assessed a 1.00% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Other Expenses are based on estimated amounts for the current fiscal year and include expenses incurred from acquired fund fees and expenses, which do not exceed more than 0.01% of average net assets of the fund. (3) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2010 in order to keep the Total Annual Fund Operating Expenses at 1.59% and 2.09% for the Class A and Class C Shares respectively. This reduction lowers the expense ratio and increases overall returns to investors. (4) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. EXAMPLE Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvested all dividends and distributions. This is only an example; actual expenses may be different. 1 Year 3 Years 5 Years 10 Years Class A Shares $ 727 $ 1,054 $ 1,403 $ 2,384 Class C Shares No Redemption $ 212 $ 661 $ 1,136 $ 2,449 With Redemption $ 315 $ 661 $ 1,136 $ 2,449 Please replace the Fees and Expenses table for the Intermediate Bond Fund on page 25 with the following: ANNUAL FUND OPERATING EXPENSES (fees paid from fund assets) Class A Class C Management Fee(1)(2) 0.40 % 0.40 % Distribution (12b-1) Fee and Service Fee 0.50 % 1.00 % Other Expenses 0.61 % 0.61 % Total Fund Operating Expenses 1.51 % 2.01 % Fee Waivers(1)(3) 0.61 % 0.41 % Net Expenses 0.90 % 1.60 % (1) Class A shares that are purchased at NAV in amounts of $1,000,000 or more will be assessed a 1.00% CDSC if they are redeemed within one year of the date of purchase and a 0.50% CDSC if redeemed after the first year and within the second year. (2) Other Expenses are based on estimated amounts for the current fiscal year and include expenses incurred from acquired fund fees and expenses, which do not exceed more than 0.01% of average net assets of the fund. (3) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2010 in order to keep the Total Annual Fund Operating Expenses at 0.90% and 1.60% for the Class A and Class C Shares respectively. This reduction lowers the expense ratio and increases overall returns to investors. (4) Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. EXAMPLE Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvested all dividends and distributions. This is only an example; actual expenses may be different. 1 Year 3 Years 5 Years 10 Years Class A Shares $ 513 $ 825 $ 1,158 $ 2,100 Class C Shares No Redemption $ 163 $ 591 $ 1,045 $ 2,305 With Redemption $ 266 $ 591 $ 1,045 $ 2,305 AMERICAN INDEPENDENCE FUNDS TRUST Stock Fund International Equity Fund Intermediate Bond Fund Institutional Class Supplement dated March 18 , 2009 to the Prospectus dated March 2, 2009 Please replace the Fees and Expenses table for the Stock Fund on page 5 with the following : ANNUAL FUND OPERATING EXPENSES Management Fee 1.00 % Distribution (12b-1) and Service Fees None Other Expenses(1) 0.37 % Total Fund Operating Expenses Before Reductions 1.37 % Expense Reductions(2) -0.38 % Total Annual Fund Operating Expenses After Reductions 0.99 % (1) Other Expenses are based on estimated amounts for the current fiscal year. (2) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2010 in order to keep the Total Annual Fund Operating Expenses at 0.99%. This reduction lowers the expense ratio and increases overall returns to investors. EXAMPLE Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvested all dividends and distributions. This is only an example; actual expenses may be different. 1 Year 3 Years 5 Years 10 Years Institutional $ 101 $ 396 $ 714 $ 1,613 Class Shares Please replace the Fees and Expenses table for the International Equity Fund on page 15 with the following : ANNUAL FUND OPERATING EXPENSES Management Fee 0.81 % Distribution (12b-1) and Service Fees None Other Expenses(1) 0.31 % Total Annual Fund Operating Expenses Before Reduction 1.12 % Expense Reductions(2) 0.03 % Total Annual Fund Operating Expenses After Reduction 1.09 % (1) Other Expenses are based on estimated amounts for the current fiscal year and includes expenses incurred from acquired fund fees and expenses, which do not exceed more than 0.01% of average net assets of the fund. (2) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2010 in order to keep the Total Annual Fund Operating Expenses at 1.04%. This reduction lowers the expense ratio and increases overall returns to investors. EXAMPLE Based on the costs above, this example helps you compare the expenses of each share class with those of other mutual funds. The example assumes the expenses above remain the same. It also assumes that you invested $10,000, earned 5% annual returns and reinvested all dividends and distributions. This is only an example; actual expenses may be different. 1 Year 3 Years 5 Years 10 Years Institutional $ 111 $ 353 $ 614 $ 1,360 Class Shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE AMERICAN INDEPENDENCE FUNDS TRUST Stock Fund International Equity Short-Term Bond Fund Intermediate Bond Fund Kansas Tax-Exempt Bond Fund Financial Services Fund Class A Class C Institutional Class Supplement dated March 18 , 2009 to the Statement of Additional Information dated March 2, 2009 Please replace the Fee Waivers Section on page 48 with the following: FEE WAIVERS The Advisor has agreed in writing to limit the expenses of the American Independence Funds to the amount indicated below until March 1, 2010 for all funds except the Kansas Tax-Exempt Bond Fund which waiver will be in effect until March 2011 .These limits do not include any taxes, brokerage commissions, interest on borrowings or extraordinary expenses. The Advisor has agreed to reduce its management fee and reimburse expenses in order to keep total annual fund operating expenses at the following levels: Fund Class A Class C Institutional Class Stock Fund 1.49 % 1.99 % 0.99 % International Equity 1.59 % 2.09 % 1.09 % Short-Term Bond Fund 0.70 % 1.45 % 0.45 % Intermediate Bond Fund 0.90 % 1.60 % 0.60 % Kansas Tax-Exempt Bond Fund 0.90 % 1.40 % 0.40 % Financial Services Fund 2.25 % 2.75 % 1.75 % Investors should retain this supplement for future reference.
